                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE                                            §
                                                 §               CASE NO. 19-34372
MILANCO, LLC                                     §               CHAPTER 7
                                                 §
                DEBTOR                           §               JUDGE EDUARDO V. RODRIGUEZ

   TRUSTEE’S MOTION TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS AND
  CLAIMS PURSUANT TO 11 U.S.C. § 363(b) and (f); and PAY BROKER COMMISSIONS AT
                                    CLOSING

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE THE
MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST
STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

 Due to the cost of mailing, copies of the exhibits referred to herein are not included with the physical
  copy of this motion served on parties-in-interest. If you desire a copy of the exhibits, please email
                    mmyers@rossbanks.com and an electronic copy will be provided.

To the Eduardo V. Rodriguez,
United States Bankruptcy Judge:

        COMES NOW Randy W. Williams, Trustee (the “Trustee”) and would show as follows:

                         A. Jurisdiction, Venue and Constitutional Authority

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and/or (N) and arises in and/or under Title 11. The

statutory predicate for the relief sought herein is Federal Rule of Bankruptcy Procedure 9019.

        2.      Venue is proper under 28 U.S.C. §§ 1408 and/or 1409.

        3.      This Court has constitutional authority to enter a final order regarding this matter. This

motion concerns essential bankruptcy matters which have no equivalent in state law thereby rendering the

Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469 B.R. 666, 672 (Bankr.
S.D. Tex. 2012) (discussing Stern v. Marshall, 131 S.Ct. 2594 (2011)). In the alternative, all the matters

addressed in this motion are essential bankruptcy matters which trigger the public rights exception. See Id.

                                              B. Background

        4.       On August 5, 2019 (the “Petition Date”), Milanco, LLC (the “Debtor”) filed a voluntary

petition for relief under Chapter 7 of the Bankruptcy Code. On or about the same date, the Trustee was

appointed interim Trustee, and, having since accepted such appointment and posted the requisite bond, is

now the duly qualified Chapter 7 Trustee of this bankruptcy estate.

        5.       On the Petition Date, the Debtor owned the real property and improvements located at

12800 Briar Forest Drive #111A, Houston, Texas 77077 (the “Property”). The Property is purportedly

encumbered by a mortgage in favor of FCI Lender Services, Inc., who has alleged that they are owed

$95,165.46. Approximately $6,750.00 in unpaid 2018 ad valorem property taxes are due to the Harris

County Taxing Authorities is owed on the property, as well as a pro rata share of current year property

taxes to the applicable taxing authorities.

        6.       On October 4, 2019, the Trustee filed an application to employ BK Global Services Real

Estate Services and RE/MAX Westside (“Broker”), to assist him with the marketing and sale of the

Property [Docket Number 22], which is pending. A copy of the proposed listing agreements are attached

as Exhibit A and B (the “Listing Agreement”).

        7.       Since the filing of the application to employ, the Trustee received several proposed

contracts for the purchase of the Property with the highest being from Fred Trotter (“Buyer”) for the sum

of $160,000.00. See Exhibit C (the “Sales Contract”). The next higher offer received was for $141,000.00.

                                              C. Motion to Sell

        8.       The Trustee proposes to sell the Property to Buyer for the sum of $160,000.00, subject to

the terms and conditions set forth in the Sales Contract. The Trustee believes the sales price to be fair and

reasonable and in the best interests of the Estate and its creditors. Moreover, the proposed sale represents

the highest and best offer received for the Property after significant interest by numerous buyers. The

Trustee requests that at closing he be allowed to pay the outstanding mortgage, all outstanding property
taxes; broker commissions (as described below) and all usual and customary closing costs, which include,

but are not limited to, survey costs/reimbursements; escrow fees, title commitment fees, fees for tax

statements/certificates, fees for preparation of a deed, recording fees and delivery/filing charges.

        9.       Although the Trustee is not aware of any liens against the Property not otherwise stated

herein, out of an abundance of caution, he requests that the Property be sold free and clear of liens and

claims pursuant to 11 U.S.C. § 363(f), with the same attaching to the proceeds of sale in the same order,

priority and validity that existed on the Petition Date.

        10.      The Trustee further requests authorization to pay Broker the 6% commission provided for

in the Listing Agreement approved by the Employment Order, with that commission being split between

Broker and Buyer’s broker pursuant to the Sales Contract. The Trustee posits that the commission proposed

to be paid is well within the usual and customary range of broker’s commissions paid on real property sales

of the type involved herein. The Trustee requests permission to pay these amounts at closing of the sale of

the Property.

        WHEREFORE based on the foregoing, the Trustee requests all relief sought herein and for such

other and further relief to which he may show himself to be entitled.

                                                   Respectfully submitted,

                                                   /s/ Marc Douglas Myers
                                                   ___________________________
                                                   Marc Douglas Myers
                                                   Ross, Banks, May, Cron & Cavin, P.C.
                                                   SBN 00797133
                                                   7700 San Felipe, Suite 550
                                                   Houston, Texas 77063
                                                   (713) 626-1200; (713) 623-6014 fax
                                                   mmyers@rossbanks.com
                                                   COUNSEL FOR THE TRUSTEE

                                      CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2019, a true and correct copy of the foregoing was sent via
regular US mail to the Debtor(s), counsel for the Debtor(s), the Trustee, counsel for the Trustee, the US
Trustee, all creditors and all persons requesting notice as set forth in the attached unless otherwise served
by the CM-ECF system.
                                       /s/ Marc Douglas Myers
                                       ___________________________
                                       Marc Douglas Myers

Harris County Taxing Authorities
c/o Tara Grundemeier
P.O. Box 3064
Houston, Texas 77253

FCI Lender Services, Inc.
c/o Susan Fuertes
5550 Granite Parkway, Suite 245
Plano, TX 75024-4092

Milanco, LLC
16107 Kensington Drive, #121
Sugar Land, TX 77479-4224

Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Ross, Banks, May, Cron & Cavin, P.C.
7700 San Felipe, Suite 550
Houston, TX 77063-1618

FCI Lender Services, Inc.
PO Box 27370
Anaheim, CA 92809-0112

Tracey Midkiff, Attorney at Law
5550 Granite Parkway, Suite 245
Plano, TX 75024-4092

US Trustee
515 Rusk Ave., Ste 3516
Houston, TX 77002-2604

Randy W Williams
7924 Broadway, Suite 104
Pearland, TX 77581-7933

Timothy Webb
3401 Louisiana St., Ste 120
Houston, TX 77002-9546
                            BK Global Real Estate Brokerage Listing Agreement


        This Real Estate Brokerage Listing Agreement (“Agreement”) is between Randy Williams

(“TRUSTEE”) and BK Global Real Estate Services LLC (“BROKER”)


        Authority to Sell Property: Trustee gives Broker the right to be the EXCLUSIVE BROKER in the sale

of the real and personal property (collectively “Property”) described below:


        12800 Briar Forest Drive #111A, Houston, Texas 77077


        Upon full execution of a contract for sale and purchase of the Property and court approval, all

rights and obligations of this Agreement will automatically extend through the date of the actual closing

of the sales contract. Trustee and Broker acknowledge that this Agreement does not guarantee a sale.

This Property will be offered to any person without regard to race, color, religion, sex, handicap, familial

status, national origin, or any other factor protected by federal, state, or local law. Trustee certifies and

represents that she/he/it is legally entitled to convey the Property and all improvements.


        Price: The starting listing price of the property will be: $ To be determined. If there are no

acceptable offers after 15 days, the list price will be reduced 5% and will reoccur every 15 days until the

listing expires or if an acceptable offer is received.


        Brokers Obligations: Broker will assist the Trustee to make commercially reasonable efforts to

procure the consent and agreement of the senior mortgagee (“Secured Creditor”), if necessary due to a

short sale or insufficiency of the net proceeds of sale, to:


procure a purchaser for the Real Property with the best qualified offer during a public sale.

    a) Release its lien with respect to the Property; and

    b) Agree to a 11 U.S.C. § 506 surcharge to (x) pay our fee and expenses, any commission payable to
       the local real estate broker and all other fees and expenses associated with the sale, and
       (y) provide a carve‐out for the benefit of allowed unsecured creditors of the estate.
Brokers Duties: Broker duties will include but will not be limited to the following services;


       Researching the real estate, running title and lien searches to identify creditors for resolution and
        any title issues.
       Advising the trustee of any issues and discuss potential resolutions.
       Conducting the resolutions under the trustee’s direction.
       Assisting the trustee in the collection of documents and information for employment.
       Making and identifying the correct contact with any secured creditors where applicable.
       Notifying the secured creditor of the upcoming sale and identifying servicer requirements.
       Assisting the trustee in establishing market value and negotiating with the Servicer an acceptable
        sales price and establishing a carve‐out, if necessary.
       Development of online marketing, email campaign and full nationwide marketing services.
       Conducting an online sale.
       Use of the BK Global technology platform.
       Assist the trustee in the review of all offers and coordinate the final documentation of the offer
        accepted by the trustee.
       Managing contract requirements such as inspections, appraisals and HOA applications.
       Coordinating closings and assisting the trustee in the collection of required information for court
        filing.
       Closing the transaction and ensure the estate has received the appropriate funds.

    Local Listing Brokers Obligations: Broker will select a Local Listing Broker to co‐list the property and

provide limited services. Trustee will retain both Broker and the Local Listing Broker to market the

Property for sale to the public under a separate listing agreement.


    Local Listing Brokers Duties: Local Listing Brokers duties will include but will not be limited to the

following services;


       Inspecting the property and completing a broker’s price opinion.
       Listing the property in the multiple listing service (MLS).
       Posting a for sale sign in the yard and coordinating showings.

    Trustee Obligations: In consideration of Broker’s obligations, Trustee agrees to:


    a) Cooperate with Broker in carrying out the purpose of this Agreement
    b) Assist the Broker as needed in obtaining the keys to the Property and make the Property available
       for Broker to show during reasonable times.
    c) File all court motions and documents in a timely manner to ensure a successful sale.
    d) Advise Broker of any special issues our court requirements.
    Compensation: 6% Real Estate Commission will be paid out of the proceeds off the sale and is due

and paid at closing. The commission will cover the costs of the Broker, Local Listing Broker and Buyers

Broker. The commission will be paid as follows:


       2% Broker
       2% Local Listing Broker
       2% Buyers Broker
    Term of Agreement: The term of this Agreement will commence when signed by the Trustee and the

court approves it. This Agreement will automatically terminate upon the closing of the sale of the

Property, or it may be terminated by either party for any or no reason after 180 days from

commencement. In addition, this Agreement will be terminated if the Trustee files a Report of No

Distribution, files a Notice of Abandonment of the subject property, or submits a Trustee’s Final Report to

the Office of the United States Trustee.


        Broker acknowledges and agrees that (a) the Trustee is not executing this Agreement in an

individual capacity, but solely as trustee of the estate, (b) Broker does not and will not have any right or

claim with respect to the estate and (c) Brokers sole recourse for payment of real estate commission, fees

and expenses will be paid at closing with court approval.


        This Agreement constitutes our complete agreement on this matter and supersedes all prior

agreements and representations concerning the same. It may not be modified or amended except in a

writing signed by both parties.




                         (the remainder of this page is left intentionally blank)
The effective date of this agreement is __________________.


BROKER:




By:                                        Acknowledged and agreed as of the date set forth above.

      Patrick Butler, Broker‐in‐Charge


TRUSTEE:




                                          Acknowledged and agreed as of the date set forth above.

Randy Williams, not individually but solely as Trustee in the referenced matter.
, and not individually
                                                                                             to be determined




X      all compensation is subject to bankruptcy court approval, subject to division with BK Global Services and any buyer's broker




    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
X
        XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX an application to employ
    broker is filed with the bankruptcy court.
as otherwise disclosed in any documents filed in Case No. 19-34372, In re Milanco, LLC, US BK Court
This agreement, and the sale of the real property described herein, is subject to Bankruptcy Court approval
Any disputes regarding this agreement are subject to the exclusive jurisdiction of the Bankruptcy Court.




                                                                    and Broker may terminate this agreement as its sole remedy
                                                      , to the
extent that Federal Law does not pre-empt the same.
, not individually
                                                     Broker N�tice to Seller
                                                 Re/Max West!�ide, REALTORS®

                              Sellers: ______,RA-=N_,_,D,,_Y,..._��. '-'W
                                                                        =       IA""M"-'S
                                                                            Le.e:
                                                                         IL,.,,                   R�U"'
                                                                                        ,:i,__,_T_,_, S'-'--EE
                                                                                                        T,,,_,,,_____


                                                 12$00 Briar Forest Dr
                  Address: ________,_H,..,O=--'U=--'�'l-'T'-'O�N=•�T�X'-"-70�7'---'-7�-2==2'-'
                                                                        7-'--'              4= 5 ______
                                                      ,                               '


The Seller's Disclosure Notice is one of the most important documents you will sign in the entire process of
selling your property. The purpose of the form is to jkeep all of us from being sued under the Texas Deceptive
Trade Practices Act. The strongest consumer proteFtion law in the nation, the DPTA carries a penalty of triple
damages plus court costs and attorneys' fees to a S�ller who fails to reveal a defect or problem to a Buyer. You
can only be sued for what you fail to disclose, NO77 for what you reveal, so it's in your best interest to be very
open and honest.

You should include on the form anything you knov-1 that's wrong with your property, even if it's plainly visible.
Did your pipes ever freeze? Have you ever had ant water get into your house or garage? Any fires? Ever fall
through your ceiling? Do tree roots periodically geqinto your sewer lines? Have you had a recurring problem,
even a minor one? Have you had your house/garage/fence treated for termites or other wood destroying
insects? Have you ever had a prior insurance clair)l or lawsuit involving the home? Did you fix cracks in the
walls or brick veneer? Search your memory for things that may have happened some time ago. If you tell your
Buyer in advance everything is usually okay. But i� your Buyer finds out about something from his inspector,
contractor, neighbor, insurance agent or the postal tcarrier-then you might be in trouble somewhere down the
line. THERE IS A TWO-YEAR STATUTE OF, LIMITATIONS FROM THE TIME THE 'DEFECT' IS
DISCOVERED! Remember those triple damages .... ; on a $100,000 home or damages you could end up being
sued for over $300,000 plus attorneys' fees and court costs plus years of litigation!

The form is designed for all property throughout Te�as (ranch houses, condos, city dwellings, etc.), so some of
the questions may not pertain to your property. �ead the instructions carefully, and then fill out the form
carefully and completely. Every blank should cont�in a "Y" for yes, or a "N" for no, or a "U" for unsure or
unknown. If there are not questions that specifically iask of something you need to disclose, write it somewhere
on the document. Use additional sheets of paper, which you sign and date, if you need additional space for
explanations. Buyers can reject a Disclosure that isj incompletely or improperly filled out. In your explanations,
choose your words with care. You're NOT required to scare your buyer away! There is honest debate about
whether you have to include things that have be)en repaired and are no longer a problem. Also please
remember, your agent cannot assist you with co/npleting this form, so please don't ask them. This is a
disclosure from you to your buyer. Use this test: if �ou were buying a property and you'd want to know it.
disclose it.




Seller                                                                     date                    Seller                                                                    date
RANDY W WILLIAMS, TRUSTEE




RE/MAX Westside REALTORS, 15119 Memorial Dr Ste 100 Hou1t11n TX 77079                                              Phone: l81-9lS-3000          Fax: 281-925-4002   12800 Bri■r Forest
Ken Lewis                               Produced with zipForm® by 2iplo gix 18070 Fiftetn Mile Road, Fraser, Michigan 48026   WWW2iPLOOIX com
RWW
      X   RWW
RWW
RWW
RWW
                                                                                   See special provisions

                                                                                  XXXXXXXXXXXXXX                                                  RWW


                                                                     special
                                                                                                                                                  RWW
                                                                     XXXXX




This contract is subject to BK court approval; all disputes hereunder are subject to the exclusive jurisdiction of the US Bankruptcy Court;
Federal law controls interpretation of this agreement; not post-closing adjustment of taxes paid/pro-rated at closing; closing will be within 5   RWW
business days after the order approving the sale of the Property becomes final and non-appealable


                                                                                  , unless otherwise provided for in the Bankruptcy Court Order   RWW
                                                                                  approving sale provided for herein




                                                                                              RWW
                                                                 XX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX                    RWW
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX



                            XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX                    RWW
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                 if any




          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX   RWW
XXXXXXXXXXXXXX

                                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

            XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX     RWW
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                      RWW
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX




                                   provided for in this contract

                                                          XXXXXXXXXXXXXXXXXXXXXXXX
   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX     RWW
   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
   XXXXXXXXXXXXXXXXXXXX




                                                                   RWW
            XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX                 RWW
    XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX




                                               c/o Marc D. Myers, Attorney at Law
                                    7700 San Felipe, #550, Houston, TX 77063
                                               713-626-1200



                                               mmyers@rossbanks.com




X




                                               RWW
      100.00
                                RWW




XX




     see notice section above




     RANDY W WILLIAMS TRUSTEE
